UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-00091 Furniture Brands International, Inc. (Exact name of registrant as specified in its charter) Delaware 43-0337683 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 101 South Hanley Road, St. Louis, Missouri 63105 (Address of principal executive offices) (Zip Code) (314) 863-1100 (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filerý Accelerated Filero Non-Accelerated Filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). o Yesý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 48,824,318 shares as of April 30, 2008 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Financial Statements for the quarter ended March 31, 2008. Consolidated Balance Sheets: March 31, 2008 December 31, 2007 Consolidated Statements of Operations: Three Months Ended March 31, 2008 Three Months Ended March 31, 2007 Consolidated Statements of Cash Flows: Three Months Ended March 31, 2008 Three Months Ended March 31, 2007 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1A. Risk Factors Item 6. Exhibits Certification of Principal Executive Officer Certification of Principal Financial Officer 906 Certification of Principal Executive Officer 906 Certification of Principal Financial Officer 2 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS FURNITURE BRANDS INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (in thousands except share and per share information) (unaudited) March 31, December 31, 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 187,838 $ 118,764 Cash - restricted - 20,000 Receivables, less allowances of $32,913 ($45,467 at December 31, 2007) 283,792 292,694 Inventories 393,823 401,302 Deferred income taxes 34,725 36,978 Prepaid expenses and other current assets 14,554 17,880 Current assets of discontinued operations - 12,236 Total current assets 914,732 899,854 Property, plant and equipment 178,923 178,564 Goodwill 167,356 167,356 Other intangible assets 162,571 162,571 Other assets 33,964 36,770 Noncurrent assets of discontinued operations - 17,963 Total assets $ 1,457,546 $ 1,463,078 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ 800 $ 20,800 Accounts payable 104,400 93,557 Accrued employee compensation 40,926 21,633 Accrued expenses and other current liabilities 62,889 46,102 Current liabilities of discontinued operations - 5,307 Total current liabilities 209,015 187,399 Long-term debt 235,000 280,000 Deferred income taxes 27,484 28,859 Other long-term liabilities 109,020 121,913 Noncurrent liabilities of discontinued operations - 141 Shareholders’ equity: Preferred stock, authorized 10,000,000 shares, no par value – issued, none - - Common stock, 200,000,000 shares authorized, $1.00 stated value – 56,482,541 issued and 48,782,518 outstanding at March 31, 2008 and 56,482,541 issued and 48,498,171 outstanding at December 31, 2007 56,483 56,483 Paid-in capital 221,104 226,773 Retained earnings 799,916 768,731 Accumulated other comprehensive income (expense) (26,648 ) (26,965 ) Treasury stock at cost (7,700,023 shares at March 31, 2008 and 7,984,370 shares at December 31, 2007) (173,828 ) (180,256 ) Total shareholders’ equity 877,027 844,766 Total liabilities and shareholders’ equity $ 1,457,546 $ 1,463,078 See accompanying notes to consolidated financial statements. 3 FURNITURE BRANDS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands except per share information) (Unaudited) Three Months Ended March 31, 2008 2007 Net sales $ 477,200 $ 556,959 Cost of sales 366,181 439,085 Gross profit 111,019 117,874 Selling, general and administrative expenses 101,981 111,029 Earnings from operations 9,038 6,845 Interest expense 4,143 5,073 Other income, net 2,236 432 Earnings from continuing operations before income tax expense 7,131 2,204 Income tax expense 3,383 901 Net earnings from continuing operations 3,748 1,303 Net earnings from discontinued operations (Note 15) 29,868 1,574 Net earnings $ 33,616 $ 2,877 Earnings per common share – Basic and Diluted: Earnings from continuing operations $ 0.08 $ 0.03 Earnings from discontinued operations $ 0.62 $ 0.03 Net earnings $ 0.69 $ 0.06 Weighted average common shares outstanding - Basic and Diluted 48,560 48,336 See accompanying notes to consolidated financial statements. 4 FURNITURE BRANDS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net earnings $ 33,616 $ 2,877 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 6,289 8,242 Stock compensation expense 767 1,029 Provision (benefit) for deferred income taxes 893 (425 ) Gain on sale of discontinued operation (48,059 ) - Other, net (1,033 ) 818 Changes in operating assets and liabilities: Accounts receivable 12,732 4,655 Inventories 13,663 12,023 Prepaid expenses and other assets 1,114 5,785 Accounts payable and other accrued expenses 42,895 5,229 Other long-term liabilities (12,534 ) 4,922 Net cash provided by operating activities 50,343 45,155 Cash flows from investing activities: Acquisition of stores, net of cash acquired (8,741 ) (4,241 ) Proceeds from the sale of discontinued operations 73,309 - Proceeds from the disposal of assets 3,261 2,358 Additions to property, plant and equipment (2,150 ) (4,142 ) Net cash provided (used) by investing activities 65,679 (6,025 ) Cash flows from financing activities: Additions to long-term debt - 4,000 Payments of long-term debt (65,000 ) (14,000 ) Restricted cash used for payment of long-term debt 20,000 - Payments of cash dividends (1,940 ) (7,734 ) Other (8 ) - Net cash used by financing activities (46,948 ) (17,734 ) Net increase in cash and cash equivalents 69,074 21,396 Cash and cash equivalents at beginning of period 118,764 26,565 Cash and cash equivalents at end of period $ 187,838 $ 47,961 Supplemental disclosure: Cash payments for income taxes, net $ 419 $ 379 Cash payments for interest expense $ 5,647 $ 2,619 See accompanying notes to consolidated financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands except per share information) (Unaudited) (1) BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Furniture Brands International, Inc. and its subsidiaries (the “Company”) have been prepared in accordance with the instructions to Form 10-Q. In addition, the year end balance sheet data was derived from audited financial statements. The accompanying unaudited consolidated financial statements include all adjustments (consisting of normal recurring adjustments and accruals) which management considers necessary for a fair presentation of the results of the period. These consolidated financial statements do not include all information and footnotes normally included in financial statements prepared in conformity with accounting principles generally accepted in the United States. These consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2007. The consolidated financial statements consist of the accounts of the Company and its subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. The results for the three months ended March 31, 2008 are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of sales and expenses during the reported period. Actual results could differ from those estimates. On October 16, 2007 we announced our intent to divest Hickory Business Furniture (HBF) a wholly owned subsidiary that designs and manufactures business furniture in the mid- to upper-price range. This transaction was completed in the first quarter of 2008 and this business unit has been reflected as a discontinued operation. (2) RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 159 (“SFAS 159”), The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115. SFAS 159 permits entities to choose, at specified election dates, to measure many financial instruments and certain otheritems at fair value that are not currently measured at fair value. Unrealized gains and losses on items for which the fair value option has been elected would be reported in earnings at each subsequent reporting date. SFAS 159 also establishes presentation and disclosure requirements in order to facilitate comparisons between entities choosing different measurement attributes for similar types of assets and liabilities.SFAS 159 does not affect existing accounting requirements for certain assets and liabilities to be carried at fair value.
